El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Hoy resolvemos que imprimir carácter de perpetuidad a la aceptación de capacidad económica en el proceso de ad-judicar y revisar una pensión alimentaria para beneficio de un menor, es contrario a los postulados que rigen nuestro Derecho en materia de alimentos. Específicamente, deline-amos el alcance del concepto de “justa causa” en función del momento en que se formule el retiro de una aceptación de capacidad económica.
HH

Trasfondo procesal

Las partes en este recurso son padres de un menor na-cido el 22 de mayo de 2008 con la condición de síndrome Down. La madre de éste, Sra. Wanda De León Ramos (se-ñora De León o recurrida), presentó una demanda sobre pensión alimentaria en contra del padre, el Sr. Juan Pablo Navarro Acevedo (señor Navarro o peticionario), a poco más de una semana del nacimiento del niño. Durante el trámite correspondiente, el peticionario aceptó contar con la capacidad económica para satisfacer las necesidades ali-*162mentarías del menor.(1) Eventualmente, las partes pacta-ron una pensión alimentaria de $2,400 mensuales que se-ría sufragada enteramente por el señor Navarro. Me-diante una sentencia dictada el 15 de diciembre de 2010, el Tribunal de Primera Instancia aprobó una estipulación a esos efectos y consignó que, efectivo el 1 de enero de 2011, los pagos se efectuarían a través de la Administra-ción para el Sustento de Menores (ASUME).
Transcurridos dos años, el 10 de diciembre de 2012, el peticionario presentó una Moción en solicitud de revisión de pensión alimentaria argumentando que debía redu-cirse la pensión estipulada debido a cambios sustanciales ocurridos en las necesidades del menor. Toda vez que la recurrida no negó la merma en los gastos del niño, según aducidos, el foro primario los dio por aceptados y ordenó se celebrara una vista ante la Examinadora de Pensiones Alimentarias. Inconforme, la señora De León cuestionó dicha determinación. El Tribunal de Apelaciones revocó la decisión impugnada y devolvió el caso al tribunal de ins-tancia indicando que era menester celebrar una vista evi-denciaría, en la cual el peticionario probara sus alegacio-nes atinentes a la disminución en los gastos del menor.
Luego de varios trámites procesales, el foro primario señaló la vista en cuestión para el 29 de octubre de 2013. Durante el transcurso de la misma, el tribunal resolvió posponer el asunto hasta después del 15 de diciembre de 2013. Para esta fecha se habrían cumplido tres años de haberse fijado la pensión original.(2) La nueva vista quedó pautada para el 30 de enero de 2014.
*163Entretanto, el 10 de diciembre de 2013, la recurrida so-licitó al tribunal que expidiese órdenes dirigidas a ciertas instituciones bancarias para que éstas proveyeran infor-mación financiera del señor Navarro. El foro primario ac-cedió a la petición de la señora De León el 12 de diciembre de 2013. Ese mismo día, el peticionario cursó a la recurrida un Pliego de interrogatorios y requerimiento de producción de documentos, así como un Requerimiento de admisiones.
La señora De León presentó entonces una Moción sobre revisión de pensión alimenticia el 20 de diciembre de 2013. Indicó que los gastos del menor habían aumentado desde que se había establecido la pensión vigente hasta ese momento. Argumentó que, para propósitos de la vista úni-camente, deberían tomarse en consideración los gastos del niño y responsabilizar al padre del 100% de los mismos por haber aceptado capacidad económica.
Cónsono con lo anterior, el 27 de diciembre de 2013, la recurrida objetó el descubrimiento de prueba interesado por el peticionario aduciendo que, como parte del trámite, procedía indagar exclusivamente sobre aquellos gastos asociados a las necesidades de su hijo. Por lo tanto, todo descubrimiento de prueba atinente a sus ingresos y a los gastos concernientes a sus hijas menores procreadas en un matrimonio previo, resultaban irrelevantes al proceso de determinar la cuantía de la pensión alimentaria en controversia.
El 3 de enero de 2014 el peticionario se opuso a la soli-citud de revisión de pensión sometida por la recurrida y reclamó que no podía adjudicársele capacidad económica perpetuamente. Insistió en que era preciso calcular la pen-sión nuevamente, acorde con la reglamentación aplicable, y que la misma debía de ser sufragada proporcionalmente por ambos progenitores. El peticionario igualmente refutó las objeciones interpuestas por la recurrida para evitar *164responder al descubrimiento de prueba.(3) Primeramente, señaló que su aceptación de capacidad económica no tenía por qué continuar indefinidamente y que debía revisarse la pensión de novo por haber transcurrido tres años. Por otra parte, argumentó que, para poder cuantificar la suma que le correspondía sufragar, era menester conocer la situación económica de la recurrida, así como los gastos del menor a través del descubrimiento de prueba propuesto.
En atención a lo anterior, el Tribunal de Primera Ins-tancia emitió una Resolución y Orden el 7 de enero de 2014, obligando a la recurrida a responder al descubri-miento de prueba cursado por el peticionario e indicando que “[l]a alegación de capacidad económica no es a perpe-tuidad y la parte [peticionaria] informó en corte abierta que no estaría alegando capacidad, razón por la cual se le ordena a ambas partes cumplir con el descubrimiento de prueba [...]”.Caso Núm. AC-2014-0056, Pieza 2, Apéndice, pág. 497. Igualmente, mediante Orden del 9 de enero de 2014, declaró “no ha lugar” ambas mociones sometidas por la recurrida y reiteró que la pensión sería establecida acorde con las Guías. El tribunal rehusó reconsiderar estas determinaciones, como tampoco paralizó la vista según so-licitado por la señora De León.
Entretanto, el 17 de enero 2014 el peticionario sometió su Planilla de Información Personal y Económica (PIPE).
Eventualmente, el 30 de enero de 2014, se celebró una vista ante la Examinadora de Pensiones Alimentarias. Sin embargo, no se desfiló prueba durante el transcurso de la misma porque aún quedaba descubrimiento de prueba pendiente. Conforme al Acta suscrita por la Examinadora de Pensiones Alimentarias, la recurrida no había cumplido con los requerimientos del peticionario, por lo que se le concedió un término de cinco días para presentar su PIPE. La vista quedó pautada para el 29 de abril de 2014.
*165La señora De León acudió entonces ante el Tribunal de Apelaciones cuestionando el que se le permitiese al señor Navarro retirar la aceptación de capacidad económica, así como llevar a cabo descubrimiento de prueba sobre su si-tuación económica. Mediante una sentencia emitida el 16 de mayo de 2014, el foro apelativo intermedio revocó las determinaciones del tribunal recurrido fechadas el 7 y 9 de enero de 2014. Decretó que, para que el señor Navarro pu-diera retirar su aceptación de capacidad económica, corres-pondía celebrar una vista evidenciaría donde éste justifi-case su decisión. Consignó los siguientes criterios que el adjudicador debía considerar al llevar a cabo esta tarea:
Es preciso destacar que entre los factores que debe analizar el foro de instancia está la honestidad de la razón detrás del retiro de la aceptación de capacidad económica y cuáles son las circunstancias que dieron origen para que el señor Navarro Acevedo quiera retirarla, no siendo éstas el factor del paso de los tres años desde que se implantó. Caso Núm. AC-2014-0056, Pieza 1, Apéndice, pág. 25.
Asimismo, ordenó que se paralizase el descubrimiento de prueba hasta tanto el tribunal resolviese si quedaba en efecto o no la aceptación de capacidad.
Inconforme, el señor Navarro solicitó nuestra interven-ción a través de un recurso de apelación, el cual acogimos como certiorari.(4) En su recurso, el peticionario cuestiona, en esencia, la determinación del Tribunal de Apelaciones que le condiciona el retiro de su aceptación de capacidad económica antes de que se establezcan ciertos requisitos, tanto de naturaleza subjetiva como económica, indepen-dientemente de que hayan transcurrido tres años desde que la pensión alimentaria le fuera impuesta.
Luego de expedir el auto de certiorari solicitado, el peti-cionario presentó una Moción en Auxilio de Jurisdicción donde nos informó que, mediante Resolución de 20 de no-*166viembre de 2014, el foro primario había renunciado a su jurisdicción en el caso debido a que las partes se habían trasladado a residir a Estados Unidos. Sin embargo, esta determinación resultó a destiempo puesto que, una vez acogimos el recurso, se suspendieron todos los procedi-mientos ante los tribunales inferiores, según dispuesto en la Regla 20(K) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B. Véase Resolución de 23 de diciembre de 2014. Caso Núm. AC-2014-0056, Pieza 12, Apéndice.
Corresponde a este Foro, por lo tanto, determinar en primera instancia si el cambio de residencia de las partes afectó nuestra autoridad para atender la controversia planteada.
hH I—I

Jurisdicción continua y exclusiva

A base de los fundamentos que reseñamos a continua-ción, conservamos jurisdicción en este recurso a pesar de que, luego de expedido el auto de certiorari según antes indicado, la recurrida junto al menor se trasladaron a Florida, y el peticionario a Texas.(5)
El Art. 2.205(a) de la Ley Interestatal Uniforme de Alimentos entre Parientes (LIUAP)(Art. 2.205(a)) esta-blece la jurisdicción continua y exclusiva de los tribunales de Puerto Rico sobre las órdenes de pensión alimentaria que emitan, siempre que se cumplan ciertos requisitos.(6) Para efectos de este caso, nos concierne su primer inciso, el *167cual condiciona la autoridad del tribunal para modificar sus determinaciones “[mjientras el alimentante, el alimen-tista o el menor en cuyo beneficio se ha emitido la orden de pensión alimentaria mantengan su residencia en Puerto Rico [...]”. (Énfasis nuestro).(7)
La LIUAP es esencialmente una traducción de la Uniform Interstate Family Support Act (UIFSA), un proyecto de ley modelo que tiene como propósito uniformar la legis-lación que incide en los procedimientos de alimentos y agi-lizar el mecanismo de cobro entre aquellos estados que la adopten cuando hay diferentes jurisdicciones involucradas. Véase Aponte v. Barbosa Dieppa, 146 DPR 558 (1998). La UIFSA es obra de la Conferencia Nacional de Comisionados sobre Leyes Uniformes Estatales (National Conference of Commissioners on Uniform State Laws), cuerpo que la aprobó en agosto de 1992. La American Bar Association la ratificó en el 1993. Id.
El Art. 2.205 corresponde a la See. 205 de la UIFSA, la cual fue objeto de varias enmiendas en el 2001. En particular, se eliminó el requisito de que alguna de las partes residiera en el estado para el tribunal retener jurisdicción continua y exclusiva sobre sus órdenes atinentes al sus-tento de menores. Esta disposición fue enmendada como sigue:(8)
(a) A tribunal of this State Issuing that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction ever-a to modify its child support order if the order is the controlling order and:
(1) as long as at the time of the filing of a request for modification this State r-em-a-i-na is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued [...]. UIFSA Sec. 205(a)(1) (2001), *168Handbook of the National Conference of Commissioners on Uniform State Laws (2001), Buffalo, William S. Hein & Co., Inc., 2007, pág. 367.
Como puede apreciarse, la version actual de la Sec. 205(a)(1) dispone que el tribunal mantendrá jurisdic-ción para modificar su orden de alimentos si, al momento de someterse la solicitud para variarla, alguna de las partes residía en el estado. En otras palabras, lo determinante es la residencia de las partes a la fecha en que se acude al tribunal para solicitar algún remedio concerniente al dictamen de alimentos de un menor. Una vez presentada, el tribunal retiene jurisdicción continua y exclusiva y la conservará, a lo largo del procedimiento de revisión, independientemente de que luego todas las partes se muden fuera del estado.
Según se explica en el Comentario correspondiente a esta sección, el cual reproducimos a continuación, la en-mienda no trajo un cambio sustantivo. Meramente persi-gue aclarar la intención original del Comité Redactor.
In 2001 a significant, albeit subtle amendment was made to Subsection (a)(1). The intent was not to make a substantive change, but rather to clarify the original intent of the Drafting Committee. First, the time to measure whether the issuing tribunal has continuing, exclusive jurisdiction to modify its order, or whether all parties and child have left the State, is explicitly stated to be at the time of filing a proceeding to modify the child support order. (Enfasis suplido). Comentario de la Sec. 205, Handbook of the National Conference of Commissioners on Uniform State Laws, op. cit., pág. 369.
A base de lo anterior, consideramos que procede adoptar la interpretación aludida al proceso de analizar el Art. 2.205(a)(1). Esta disposición es una traducción verbatim de la Sec. 205(a)(1) y no cabe duda de cuál fue la intención de los redactores originales de la ley modelo. La aclaración de sus términos proviene precisamente de la misma entidad responsable del proyecto y cuyo expertise en la materia re-sulta incuestionable.
Esta interpretación es igualmente cónsona con la poli-*169tica pública que reviste el estatuto. El principio de jurisdic-ción continua y exclusiva resulta medular para el buen funcionamiento del engranaje procesal establecido a través de LIUAP. De esta forma se asegura que exista una sola orden en vigor a la vez. Cónsono con lo anterior, es parti-cularmente importante que se permita que el trámite rela-cionado a la modificación de la orden de alimentos que nos ocupa llegue a su conclusión final.
En este caso todas las partes residían en Puerto Rico al momento en que el peticionario solicitó revisión de la pen-sión alimentaria de su hijo. Por lo tanto, los tribunales de Puerto Rico retienen jurisdicción hasta tanto culmine el proceso judicial asociado a la determinación en cuestión.
I—i H-l I—I

Derecho de alimentos

Procurar el bienestar de los menores constituye un pilar fundamental de nuestra sociedad y se ha recono-cido como parte integral de la política pública del Gobierno de Puerto Rico. Santiago, Maisonet v. Maisonet Correa, 187 DPR 550 (2012); Franco Res[to] v. Rivera Aponte, 187 DPR 137 (2012); Llorens Becerra v. Mora Monteserín, 178 DPR 1003 (2010); Martínez v. Rodríguez, 160 DPR 145 (2003). Y es que no podemos olvidar que el derecho de los menores a recibir alimentos va de la mano con el propio derecho a la vida consagrado en la Carta de Derechos de nuestra Constitución.(9) Santiago, Maisonet v. Maisonet Correa, supra; Llorens Becerra v. Mora Monteserín, supra; McConnell v. Palau, 161 DPR 734 (2004). El deber de alimentar a los hijos es inherente a la paternidad, por lo que se origina desde el mismo momento en que la relación filial queda legalmente establecida. Santiago, Maisonet v. Maisonet *170Correa, supra; Franco Res[to] v. Rivera Aponte, supra; McConnell v. Palau, supra.
La obligación alimentaria está expresamente consignada en el Código Civil.(10) No obstante, en aras de asegurar su cumplimiento y de este modo velar porque se implemente la política pública dirigida a que se atiendan las necesidades de los hijos menores por aquellos llamados a hacerlo, se promulgó la Ley Núm. 5 del 30 de diciembre de 1986, según enmendada, conocida como Ley Orgánica de la Administración para el Sustento de Menores, 8 LPRA see. 501 et seq. (Ley Núm. 5 o Ley de ASUME). De esta manera se trató de corregir la indolencia prevaleciente en-tre muchos padres ante las responsabilidades económicas para con sus hijos.(11) Según los términos expresos del Art. 19(a), 8 LPRA sec. 518(a), se prepararon unas Guías man-datorias, basadas en criterios numéricos y descriptivos, para utilizarse en el cómputo o modificación de las pensio-nes alimentarias de los menores.(12) Estas Guías tienen como propósito uniformar y facilitar el cálculo de las pensiones. Santiago, Maisonet v. Maisonet Correa, supra; Franco Res [to] v. Rivera Aponte, supra.
La Ley de ASUME tiene como fin asegurar el cumpli-miento de las obligaciones alimentarias de los padres con *171sus hijos menores de edad. Con ese propósito, se introdu-jeron unos mecanismos expeditos dirigidos a calcular el monto de estas obligaciones, recolectar las sumas corres-pondientes y hacerlas llegar a las personas a cargo de esos niños.
Se declara que es política pública del Estado Libre Asociado de Puerto Rico procurar que los padres o las personas legal-mente responsables contribuyan, en la medida en que sus re-cursos lo permitan, a la manutención y bienestar de sus hijos o dependientes mediante el fortalecimiento de los sistemas y la agilización de los procedimientos administrativos y judicia-les para la determinación, recaudación y distribución de las pensiones alimentarias. [...] Art. 3 de la Ley Núm. 5 (8 LPRA see. 502).
Por su parte, las Guías establecen unos parámetros ob-jetivos específicos que deben utilizarse en el proceso de de-terminar el monto de las pensiones de una manera uni-forme y equitativa tomando en consideración los ingresos de los padres y las necesidades de los hijos.
A. Principio de proporcionalidad
El principio de proporcionalidad incide tanto en el proceso de fijar la cuantía de los alimentos que amerita establecerse en el caso específico de un menor, así como al prorratear el pago de esos alimentos entre los progenitores. El Art. 146 del Código Civil, 31 LPRA sec. 565 (en adelante Art. 146), atiende la primera situación. Para ello, prescribe un esquema que exige se establezca un balance entre los intereses del menor y la capacidad económica de aquellos responsables de costear esas necesidades. A esos efectos el Art. 146 dispone:
La cuantía de los alimentos será proporcionada a los recur-sos del que los da y a las necesidades del que los recibe, y se reducirán o aumentarán en proporción a los recursos del pri-mero y a las necesidades del segundo. (Énfasis nuestro).
Por otro lado, cuando ambos padres deben contri-buir al mantenimiento del menor, sus respectivas aporta-*172dones deben establecerse en función de sus patrimonios individuales. El Art. 145 del Código Civil, 31 LPRA see. 564, atiende este escenario y postula, en su parte perti-nente:
Cuando recaiga sobre dos (2) o más personas la obligación de dar alimentos, se repartirá entre ellos el pago de la pensión en cantidad proporcionada a su caudal respectivo. (Enfasis nuestro).
En este sentido, el principio de proporcionalidad pre-tende alcanzar un equilibrio entre aquello que precisa el menor para su bienestar y el capital de sus padres. Santiago, Maisonet v. Maisonet Correa, supra; Franco Res[to] v. Rivera Aponte, supra; Llorens Becerra v. Mora Monteserín, supra; Martínez v. Rodríguez, supra. Dicho principio se integra, tanto en la Ley Núm. 5, como en las Guías. Llorens Becerra v. Mora Monteserín, supra; Martínez v. Rodríguez, supra. “Esta [Ley de ASUME] es la legislación especial que hace viable la política pública del Estado procurando que las personas legalmente responsables con-tribuyan, en la medida que sus recursos lo permitan, a la manutención y el bienestar de sus hijos o dependientes”. (Enfasis nuestro). Santiago, Maisonet v. Maisonet Correa, supra, pág. 562. Véase, también, el Art. 3 de la Ley Núm. 5, supra.
De la misma manera, la Ley Núm. 5 provee para la promulgación de Guías destinadas a lograr que las pen-siones alimentarias se determinen y modifiquen “de manera uniforme en conformidad con las facilidades económicas de cada progenitor y las necesidades y aptitudes educacionales del alimentista”. Santiago, Maisonet v. Maisonet Correa, supra, págs. 562-563. Véase, además, el Art. 19 de la Ley de ASUME, 8 LPRA see. 518. “Es decir, de acuerdo con lo que disponen estas guías, al determinar la cuantía de la pensión no solo se evalúa la situación económica del alimentante, sino que, además, se analizan las necesidades particulares del alimentista”. Martínez v. Rodríguez, supra, pág. 154.
*173Por otra parte, siendo los alimentos una obligación inherente a la paternidad, todo progenitor es responsable de suplir las necesidades de sus hijos. Nuestro Derecho provee para que los padres compartan entre ellos la carga econó-mica que representa el sustento de su prole, en cuyo caso cada cual aportará en la medida en que su condición se lo permita. Franco Res[to] v. Rivera Aponte, supra. “[E]s claro que la obligación alimentaria recae en ambos progenitores, quedando así obligados a contribuir de acuerdo con su for-tuna a la manutención de sus hijos. En otras palabras, la obligación es indivisible y aplica tanto al padre como a la madre”. (Cita, comillas y corchetes omitidos). Santiago, Maisonet v. Maisonet Correa, supra, págs. 561-562. “Como parte del proceso evaluativo, es necesario determinar tanto la capacidad económica del padre o la madre no custodio, como la del padre o de la madre custodio, toda vez que am-bos están obligados a prestar alimentos de forma proporcio-nal a sus recursos”. (Enfasis nuestro). Llorens Becerra v. Mora Monteserín, supra, pág. 1018.
B. Aceptación de capacidad
[C]uando un padre alimentante acepta que posee suficientes ingresos para pagar la pensión alimentaria que en derecho proceda a favor de sus hijos, promueve, con acierto, el interés público del bienestar de los menores y agiliza los procedimien-tos en cuanto a la otorgación de pensiones alimentarias. Ché-vere v. Levis, 150 DPR 525, 544 (2000).
A través de la jurisprudencia hemos reconocido que, cuando un padre o madre alimentante admite que cuenta con medios suficientes para satisfacer sus obligacio-nes alimentarias para con sus hijos menores se prescinde, por innecesario, el trámite provisto en la Ley de ASUME y las Guías. Santiago, Maisonet v. Maisonet Correa, supra. En este caso trazamos el desarrollo de la norma jurispru-dencial inicialmente pautada en Chévere v. Levis, supra, la cual rige el procedimiento aplicable para el cómputo de las *174pensiones alimentarias cuando el alimentante admite ca-pacidad económica en el trámite de fijarlas.
Esta aceptación acarrea consecuencias importantes para el alimentante. Primeramente, queda impedido de poste-riormente impugnar la pensión que se establezca, adu-ciendo que no cuenta con los recursos necesarios para ello.(13) Santiago, Maisonet v. Maisonet Correa, supra; Ferrer v. González, 162 DPR 172 (2004); Chévere v. Levis, supra.
Por otra parte, la información sobre el patrimonio de la persona que acepta capacidad queda protegida. En los ca-sos rutinarios, el descubrimiento de prueba juega un papel fundamental en el proceso de establecer las pensiones ali-mentarias de los menores, puesto que para poderlas fijar, es indispensable conocer la realidad económica del alimen-tante, así como la situación del alimentista. Santiago, Maisonet v. Maisonet Correa, supra; Ferrer v. González, supra; Chévere v. Levis, supra. De hecho, la Ley Núm. 5 establece como mandatorio el descubrimiento de información de am-bos, el alimentista y el alimentante.(14)
Sin embargo, cuando el padre o madre alimentante ad-mite que cuenta con los medios necesarios para satisfacer el pago de la cantidad que eventualmente se le ordene pa-gar como alimentos para sus hijos menores, se torna inne-cesario el mecanismo de descubrimiento de prueba dirigido a precisar su situación económica. Santiago, Maisonet v. Maisonet Correa, supra; Ferrer v. González, supra; Chévere v. Levis, supra. Esta limitación se extiende a todo descu-brimiento de prueba del alimentante, incluyendo su estilo *175de vida, por entenderse innecesaria. Ferrer v. González, supra. “El estilo de vida de un alimentante puede ser deter-minado o inferido de su capacidad económica, sin necesidad de aportar prueba sobre si el alimentante vive o no de ma-nera compatible con ella”. (Énfasis en el original). Ferrer v. González, supra, pág. 181.
Por último, el alimentante está obligado a cubrir el 100% de la pensión adjudicada, lo que hace imposible acti-var el mecanismo delineado en las Guías para adjudicar porcientos de responsabilidad entre los progenitores. En estos casos no se cuenta con información concerniente a los ingresos y el patrimonio de la persona no custodia, datos que resultan indispensables para poder asignarle a cada uno de los padres su correspondiente proporción de respon-sabilidad alimentaria. En otras palabras, se desconoce una variable esencial a la fórmula establecida para calcular las pensiones. Ello impide, por lo tanto, realizar el cómputo matemático necesario para poder determinar la cantidad proporcional que viene obligado a contribuir individual-mente cada progenitor. Santiago, Maisonet v. Maisonet Correa, supra.
Así pues, en una situación en que uno de los progenitores acepta tener capacidad para suplir las necesi-dades económicas de sus hijos, únicamente resta fijar el monto de la pensión en atención exclusivamente a las ne-cesidades del menor, Ferrer v. González, supra. Consecuen-temente, se trabaja con un esquema diferente al pautado en las Guías. En estos casos, le corresponde a la persona custodia presentar evidencia de los gastos razonables de los menores, así como del estilo de vida del alimentante, para entonces determinar el total de la pensión que el ali-mentante debe pagar. Santiago, Maisonet v. Maisonet Correa, supra.
Según mencionáramos anteriormente, la Ley de ASUME tiene como propósito fundamental establecer unos mecanismos para exigir una paternidad o maternidad *176responsable.(15) El trámite establecido por este estatuto, complementado a su vez por las Guías, va dirigido a aque-llos padres que no responden a sus obligaciones alimenta-rias para con sus hijos. Igualmente, está encaminado a lo-grar que se adjudiquen pensiones en casos en los que existe una disputa sobre la cantidad que el padre o la ma-dre no custodio debe aportar para la manutención del me-nor, o no existe consenso entre los padres sobre el monto específico de la pensión que corresponde acorde con las circunstancias. Su naturaleza, por lo tanto, resulta inhe-rentemente forzosa.
Por el contrario, la aceptación de capacidad eco-nómica es una decisión voluntaria, que toma un padre o una madre, mediante la cual se compromete a cubrir todas las necesidades que en su día se establezcan como parte de una pensión alimentaria. En este sentido, el engranaje provisto en la Ley de ASUME y en las Guías resulta fun-damentalmente contrario a la aceptación de capacidad.
Surge entonces con meridiana claridad que el propósito de dicha legislación [Ley Núm. 5] es descubrir la suficiencia eco-nómica del llamado a alimentar para, conforme a ello, estable-cer una pensión alimentaria. Es decir, la legislación se activa afirmativamente cuando el obligado a alimentar se negare a aceptar o esté en duda su capacidad económica. Ahora bien, cuando este último fomenta la política del Estado de “paterni-dad voluntaria” y admite capacidad económica, no es necesa-rio que divulgue sus ingresos. [...] Por consiguiente, cuando el padre alimentante acepta su capacidad económica, se hace in-necesario el descubrimiento de prueba, según dispuesto por ley. (Enfasis en el original). Chévere v. Levis, supra, pág. 544.
Es principio reiterado en materia de alimentos que las sentencias que los fijan no constituyen cosa juz-gada, por lo que siempre estarán sujetas a revisión de ocu-rrir algún cambio en las circunstancias del alimentante o *177del alimentista que así lo amerite. Cortés Pagan v. González Colón, 184 DPR 807 (2012); McConnell v. Palau, supra.
Por otra parte, la Ley de ASUME establece, como regla general, que las órdenes de pensión alimentaria pue-den ser revisadas y modificadas a los tres años de establecidas. No obstante, a petición de parte o por inicia-tiva del Administrador de ASUME o del propio tribunal, el estatuto permite, por vía de excepción, solicitarlo previo a transcurrir este término de existir justa causa para hacerlo. Se entiende por “justa causa” situaciones tales como “varia-ciones o cambios significativos o imprevistos en los ingresos, capacidad de generar ingresos, egresos, gastos o capital del alimentante o alimentista, o en los gastos, necesidades o circunstancias del menor, o cuando exista cualquier otra evi-dencia de cambio sustancial en circunstancias”. Art. 19(c), 8 LPRA sec. 518(c) (en adelante, Art. 19(c)).
En este contexto, se ha interpretado el concepto “justa causa” como aquel cambio importante que ocurre ya sea en la capacidad del alimentante para costear los alimen-tos del menor, o en las necesidades del alimentista. McConnell v. Palau, supra. Así pues, aun en aquellos casos en que las partes hayan estipulado el monto de la pen-sión, se les permite solicitar su variación antes de concluir el plazo de tres años, siempre y cuando ocurra “un cambio sustancial en las circunstancias que dieron lugar o que lo originaron”. (Énfasis en el original). íd., pág. 748. En los casos en que se intenta alterar una orden fijando alimen-tos dentro de los tres años de decretados, el peso de la prueba lo tendrá quien interese tal modificación. Es decir, el alimentante o alimentista que proponga la variación deberá presentar la prueba necesaria que acredite los fundamentos de su solicitud cónsono con los requisitos aplicables en Derecho. Id.
*178IV

Discusión

En este caso, por determinación del juez de instancia, se señaló una vista para atender la solicitud de revisión de pensión alimentaria sometida por el señor Navarro. Para la fecha de la vista, habían transcurrido tres años de ha-berse fijado la misma a base de la aceptación de capacidad económica del peticionario. Por lo tanto, en ese momento, era menester disponer de los dos asuntos traídos a la con-sideración del tribunal por el señor Navarro. Primera-mente, su petición de rebaja de pensión por presunta dis-minución en los gastos asociados a la manutención del menor. Por otra parte, la solicitud para que la madre cus-todia aportara, en la medida de sus recursos y conforme al principio de proporcionalidad, a la pensión alimentaria por establecerse. Con ese fin, el señor Navarro no solamente suplió voluntariamente toda la información económica re-querida por la PIPE, sino que, accedió además al descubri-miento de prueba interesado por la señora De León para que ciertas instituciones bancarias proveyeran informa-ción sobre sus cuentas directamente a la recurrida.
Por otro lado, la señora De León se sostuvo en la irrevo-cabilidad de la aceptación original de capacidad económica del padre no custodio. Se resistió, por lo tanto, a proveer la información solicitada en la PIPE y objetó todo descubri-miento de prueba dirigido a indagar sobre su situación económica. Asimismo, solicitó el aumento de la pensión ar-gumentando que, contrario a la posición asumida por el padre no custodio, los gastos asociados a las necesidades del menor habían aumentado.
El foro primario entendió que, por haber transcurrido tres años, el señor Navarro quedaba libre de retirar su aceptación de capacidad económica y, dadas las controver-sias planteadas, la recurrida debía revelar los datos rela-cionados a sus finanzas. No obstante, el Tribunal de Ape-*179laciones discrepó de esta determinación y paralizó las gestiones de descubrimiento de prueba iniciadas por el peticionario. Ordenó que se detuviese dicho descubrimiento hasta tanto se resolviese si quedaba en efecto la aceptación de capacidad económica original del señor Navarro.
Cabe destacar que, según mencionamos anterior-mente, el andamiaje diseñado por la Ley de ASUME y las Guías va dirigido a identificar los recursos de cada uno de los padres, conjuntamente con las necesidades de sus hijos menores de edad, para poder precisar la suma que le corres-ponde pagar a cada uno de ellos a modo de alimentos. En estos casos, rige como criterio cardinal a la fórmula el prin-cipio de proporcionalidad en sus dos dimensiones. Es decir, conjugar la relación entre los caudales de los padres contra-puestos a los recursos necesarios para hacer viable el bien-estar de sus hijos. El sistema está diseñado para que la carga económica la asuman ambos padres, ya que la respon-sabilidad de los hijos ordinariamente recae sobre los dos progenitores.
Por vía de excepción, se han dado casos en los que el padre o la madre no custodio ha consentido a asumir el 100% del sustento de un hijo. Esta decisión es enteramente voluntaria y tomada por razones ajenas al proceso relacio-nado a la fijación de alimentos. Unicamente compete al ad-judicador el resultado práctico de esta determinación personal, que hemos reconocido redunda positivamente en el bienestar de los menores concernidos. Cuando esto ocurre, se aligeran los procesos y salen beneficiadas todas las partes afectadas, así como el sistema judicial. Pero, al ser una de-cisión voluntaria, se retiene la capacidad de retirarla,(16)
En lo concerniente al momento en que opera el retiro de una aceptación de capacidad económica anterior, debe quedar claro que el concepto “justa causa”, incorporado en el Art. 19(c), únicamente se establece como requisito para *180solicitudes de revisión y modificación de órdenes de pensión sometidas antes de que transcurran tres años desde su expedición. Por lo tanto, luego de expirado el término antes mencionado, como lo es el caso que nos ocupa, no se puede imponer al alimentante el deber de justificar su solicitud como condición para revisar una pensión. Ello es así indis-tintamente de si la petición viene acompañada de un aviso de retiro de una aceptación de capacidad económica anterior.
Una vez el alimentante se retracta de su acepta-ción de capacidad económica, se allana a los rigores del trá-mite reglamentario aplicable al proceso de establecer la pensión alimentaria. El caso ya no opera al margen de las Guías, sino que se utilizan las fórmulas trazadas por nues-tro ordenamiento, diseñadas específicamente con el propó-sito de armonizar el monto del capital de los padres con el deber de mantener a sus hijos menores acorde con las nece-sidades de éstos. Ello conlleva, necesariamente, que la carga económica revierta nuevamente a ambos progenitores proporcionalmente.
A base de los hechos presentados en este recurso, no en-contramos base legal alguna para prohibirle a un padre o madre no custodio retirar su aceptación de capacidad en el proceso de fijación de alimentos una vez pasados los tres años establecidos por nuestra normativa. Es importante destacar que, en estos casos, la persona no se niega a apor-tar a los gastos de sus hijos. Simplemente, interesa pagar lo que en estricto derecho le corresponde. En otras palabras, el efecto concreto de esta decisión no implica dejar de proveer para su manutención, sino propiciar un ajuste en su aporta-ción acorde con el principio de proporcionalidad. Entretanto, las necesidades del hijo no quedan desprovistas.(17)
*181Reconocemos que el tribunal está obligado a velar por el bienestar de los menores. Esto, sin embargo, no puede ser óbice para negar el derecho a un alimentante de acogerse a lo provisto en nuestro ordenamiento y en las Guías, por el hecho de que en un momento dado aceptó contar con la capacidad económica necesaria para costear una pensión alimentaria. El retiro de una aceptación de capacidad eco-nómica anterior, de por sí, no impacta forzosamente la cuantía de los alimentos que ha de recibir un menor. Cuando un padre o una madre no custodio meramente res-cinde dicha aceptación, lo que procede es compartir el total de la pensión hasta entonces asumida por el padre o madre no custodio proporcionalmente con el padre o madre custodio. Unicamente en el caso en que entre ambos padres no pueda sufragarse la pensión anteriormente calcu-lada, se reducirá esta cantidad en la medida en que las Guías así lo dictaminen.
Distinto es, como sucede en este caso, cuando conjunta-mente con el retiro de una aceptación de capacidad econó-mica anterior se solicita una rebaja en la pensión alimen-taria asignada, aduciendo que los gastos de manutención han disminuido o ha transcurrido en exceso de tres años desde que la misma se fijó. Entonces, la cuantía de los ali-mentos pasa a ser el eje central de la controversia, acom-pañado de una evaluación accesoria de los recursos de am-bos padres para, de este modo, asignarle a cada progenitor la cuota que le corresponde sufragar acorde con sus finan-zas particulares.
A base de lo anteriormente expuesto, concluimos que no podía el Tribunal de Apelaciones imponer al peticionario como condición al retiro de su aceptación de capacidad eco-nómica anterior el que justificara su determinación, luego de transcurrido el periodo de tres años, según provisto en la *182Ley de ASUME. Por lo tanto, resulta igualmente improce-dente el ordenar al juez de instancia examinar la "hones-tidad” de las razones interpuestas como explicación, según intimado por el foro apelativo intermedio.
V

Conclusión

Por consiguiente, se revoca la sentencia recurrida y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos en conformidad con lo anteriormente indicado.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.

 No obstante, especificó que la madre también debía aportar a su manutención. A esos efectos, en el párrafo 8 de su Contestación a demanda y re-convención, el peticionario indicó: “El demandado acepta capacidad económica para satisfacer los gastos razonables de su hijo considerando que la madre del menor debe también aportar al sustento de éste”. Caso Núm. AC-2014-0056, Pieza 1, Apéndice, pág. 157.


 Este término corresponde al periodo para revisar las pensiones alimentarias según dispuesto en el Art. 19(c) de la Ley Núm. 5 del 30 de diciembre de 1986, según enmendada, conocida como Ley Orgánica de la Administración para el Sustento de Menores, 8 LPRA sec. 518(c) (Art. 19(c)).


 Véase Moción en oposición a solicitud de orden protectora presentada el 9 de enero de 2014. Caso Núm. AC-2014-0056, Pieza 2, Apéndice, pág. 430.


 Véase nuestra Resolución del 31 de octubre de 2014. Caso Núm. AC-2014-0056, Pieza 12, Apéndice.


6) A base de lo anterior, el Tribunal de Primera Instancia renunció a su jurisdicción. Sin embargo, esta determinación resultó a destiempo. Esto, pues ante-riormente habíamos expedido el auto de certiorari en este recurso, lo que, según arriba indicado, suspendió todos los procedimientos en el caso ante los tribunales inferiores, en conformidad con lo dispuesto en la Regla 20(K) del Reglamento de este Tribunal, 4 LPRAAp. XXI-B. Véase la Moción en auxilio de jurisdicción presentada por el peticionario el 18 de diciembre de 2014 y nuestra Resolución de 23 de diciem-bre de 2014 que dispuso de ésta. Caso Núm. AC-2014-0056, Pieza 12, Apéndice.


 Ley Núm. 180-1997 (8 LPRA sec. 542d(a)).


 En Aponte v. Barbosa Dieppa, 146 DPR 558 (1998) tuvimos la oportunidad de interpretar el segundo inciso del Art. 2.205(a), 8 LPRA sec. 542d(a), que permite a las partes, mediante estipulación, sustituir la jurisdicción de los tribunales de Puerto Rico por otro foro.


 Lo añadido aparece subrayado y lo eliminado tachado.


 Art. II, Sec. 7, Const. PR, LPRA, Tomo 1.


 El Art. 153 del Código Civil enumera las facultades y deberes de los padres con respecto a sus hijos no emancipados, lo cual incluye el deber de alimentarlos. 31 LPRA see. 601. Por otra parte, el Art. 143 pauta la obligación de los ascendientes y descendientes a darse alimentos recíprocamente. 31 LPRA see. 562.


 La problemática que se atiende a través de esta legislación se expone de manera directa en su Art. 3, el cual, en la parte correspondiente, lee como sigue:
“El incumplimiento de las obligaciones morales y legales por parte de uno o ambos padres para con sus hijos constituye uno de los problemas más apremiantes en nuestra sociedad.
“Por tal razón, es necesario poner en vigor una política pública de paternidad responsable. Además, es posible hacerlo porque, en la mayoría de los casos, el ali-mentante incumplidor tiene la capacidad económica para satisfacer su obligación”. 8 LPRA see. 502.


 Véanse las Guías para Determinar y Modificar las Pensiones Alimentarias en Puerto Rico, Reglamento Núm. 7135 de la Administración para el Sustento de Menores, Departamento de la Familia, 24 de abril de 2006, enmendadas por el Re-glamento Núm. 8529 del 30 de octubre de 2014 y el Reglamento Núm. 8564 del 6 de marzo de 2015.


 No obstante, aun bajo estas circunstancias, puede cuestionar el monto de la pensión que se pretenda imponer a favor del alimentista. Así lo advertimos en Santiago, Maisonet v. Maisonet Correa, 187 DPR 550, 565 (2012) al expresar lo siguiente:
“Téngase presente que esa prohibición no se refiere a que no se pueda impugnar la cuantía de la pensión porque resulte contraria a la prueba o porque sea irrazona-ble a la luz de las necesidades de los menores”.


 A esos efectos, el Art. 16 de la Ley Núm. 5 (8 LPRAsec. 515) dispone: “En los procedimientos judiciales relacionados con pensiones alimenticias [sic], el descubri-miento sobre la situación económica del alimentante y alimentista será compulsorio”.


 Según provisto taxativamente en el Art. 3 de la Ley Núm. 5, supra, el esquema implantado por este estatuto va dirigido a compeler a todos aquellos que no asumen a capacidad su rol de padres a que cumplan con sus obligaciones alimenta-rias frente a sus hijos.


 Aunque, de hacerlo antes de pasados tres años desde que la pensión fue impuesta, esta facultad queda limitada por las directrices establecidas en el Art. 19(c).


 El menor continuará recibiendo sus alimentos según ordenado hasta tanto se determine otra cosa. En caso de que proceda una reducción, el cambio será pros-pectivo excepto que medien “circunstancias extraordinarias” y el tribunal o el Admi-nistrador de ASUME así lo determine. Art. 19(b) de la Ley de ASUME, 8 LPRA see. *181618(b). De ser meritorio un aumento, operará con carácter retroactivo. íd. De todos modos, el monto de la pensión siempre se ajustará acorde a la prueba que el padre o madre custodio presente para validar las necesidades del menor.